Name: Commission Regulation (EC) No 1248/1999 of 16 June 1999 suspending the invitation to tender opened by Regulation (EC) No 1135/1999 for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia
 Type: Regulation
 Subject Matter: transport policy;  animal product;  trade policy;  Europe;  European construction
 Date Published: nan

 EN Official Journal of the European Communities17. 6. 1999 L 150/23 COMMISSION REGULATION (EC) No 1248/1999 of 16 June 1999 suspending the invitation to tender opened by Regulation (EC) No 1135/1999 for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/ 1999 (2), as amended by Regulation (EC) No 1125/ 1999 (3), lays down the general rules for the applica- tion of Regulation (EC) No 2802/98; (2) Whereas for the purposes of applying Regulation (EC) No 2802/98 the Commission, by Regulation (EC) No 1135/1999 (4), opened an invitation to tender to establish the costs of supplying the pigmeat; whereas, in view of the situation on the pigmeat market, that invitation to tender should be suspended; (3) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The invitation to tender opened by Regulation (EC) No 1135/1999 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. (4) OJ L 135, 29.5.1999, p. 85.